Citation Nr: 0122626	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-03 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1998 to August 
2000.  His appeal ensues from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).



REMAND

The veteran contends that he is eligible for benefits under 
Chapter 30, Title 38, United States Code, based on his active 
service from April 23, 1998, to August 23, 2000, combined 
with his time spent in the Naval Reserve Officers Training 
Corps (NROTC) at the University of Texas.  He contends that, 
although he did not serve his full enlistment period of three 
years, he should receive education benefits because he served 
over two years of his obligated period of active service, was 
discharged from active duty to enter a Reserve Officers 
Training Program, incurred an obligation to serve four years 
in the Selected Reserve and began his service in the Selected 
Reserve within one year from the date of his release from 
active duty, satisfactorily participated in training while in 
the NROTC, and was released from the Selected Reserve for a 
physical/mental condition that was not characterized as a 
disability and did not result from his own willful 
misconduct, but did interfere with the performance of his 
duty.  He asserts further, that he is therefore exempt from 
serving four years in the Selected Reserve and should be 
eligible for educational assistance under the Montgomery GI 
Bill.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), became law.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§ 5100, 5102, 5103, 5103A, 5107).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Further, VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  However, the implementing regulations apply only to 
claims for benefits that are governed by Part 3 of Title 38 
of the Code of Federal Regulations and thus, are not 
applicable to the instant appeal.  See 66 Fed. Reg. 45,629 
(Aug. 29, 2001).  The VCAA, unlike the implementing 
regulations, is applicable to the instant claim.  

In this case, several critical documents that were referred 
to in the statement of the case (SOC) are not associated with 
the record.  The Board is thus, unable to thoroughly review 
the veteran's claim.  Specifically, the veteran's July 2000 
claim is not of record, as well as documentation regarding 
contact with the Department of Defense (DOD).  The record 
contains no computer generated DOD data record, and does not 
contain the February 2001 RO inquiry and DOD response 
regarding the characterization of the veteran's NROTC 
service,  referred to in the SOC.  

Because the record presented for review is incomplete, a 
remand in this case is required.  The RO should ensure that 
the complete evidence cited in the SOC is of record before 
the case is returned to the Board.  In addition, on remand, 
the RO should consider whether any additional notification or 
development action is required under the VCAA.  

Based on the foregoing, the Board finds that it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  


Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all of the 
relevant documents referenced in the 
March 2001 SOC are of record including, 
but not limited to, the veteran's July 
2000 claim, the DOD data record, the 
February 2001 RO inquiry and DOD response 
regarding the characterization of the 
veteran's service.  If such documents are 
unavailable, the RO should ensure that 
other official service department 
documentation regarding the nature and 
character of the veteran's military 
service is of record prior to return of 
the case to the Board.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as the reasons and bases for the 
decision.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



